DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUDOU et al. (US 2020/0173402 A1) in view of KATO (EP 3339623 A1).
Re claim 1, SUDOU (‘402) teaches an air cleaner 10 (fig. 1; see par. 0016), comprising: 
a filter element 30 (fig. 1; par. 0024); 
a housing (e.g., air cleaner case 12; see fig. 1 and par. 0017) defining an inner space (body 11), the inner space 11 divided by the filter element into a dust-side air chamber (e.g., dust side 14; fig. 1 and par. 0024) on an upstream side and a clean-side air chamber (e.g., clean side 15; fig. 1 and par. 0024) on a downstream side;
the filter element 30 arranged in the housing 12 such that air introduced (via intake part 17; fig. 1) to the dust-side air chamber 14 is filtered by the filter element 30, flows into the clean-side air chamber 15, and is discharged from an outlet pipe (e.g., exhaust pipe 18; see fig. 1 and par. 0019), to which an air flow sensor is attachable (e.g., air flow meter 40; fig. 1 and par. 0019), connected to the clean-side air chamber 14; (Note, with respect to the bolded and underlined limitation above, the limitation is considered an intended-use limitation; therefore, the limitation “air flow sensor” has not been positively claimed as part of the claimed air cleaner)
the outlet pipe 18 extending in a direction that is different from a normal to the filter element 30; (Please note, although figure 1 clearly shows that the extended direction of the outlet pipe 18 is “normal” to the filter element 30, SUDOU explicitly discloses in par. 0019, lines 5-6 that “[t]he exhaust pipe 18 may protrude in other directions”. Thus, it is clear to one skilled in the art that SUDOU implicitly teaches wherein the outlet pipe 18 can extend in a direction that is “different” from a normal to the filter element, as claimed). 
 
a plurality of ribs (20, 20a-20c; see fig. 1-2 and par. 0020-0023 & 0026-0027) disposed on an inner surface 13a (fig. 1) of a clean-side portion (see 13) of the housing 12 that defines the clean-side air chamber 15; 
the plurality of ribs (20, 20a-20c) extending from a corner portion (see 13c; i.e., starting from the left hand side of the ribs, as shown in figures 1-2, the ribs 20 start from the corner portion of 13c) of the housing 12 toward the filter element 30 and the outlet pipe 18 and terminating short of a surface (see vertical line for 16a; see fig. 1) of the housing 12 to which the outlet pipe 18 is connected, the corner portion (see 13c) disposed spaced apart from the filter element 30 and the outlet pipe 18; and 
However, the patent application to SUDOU (‘402) fails to explicitly teach wherein a distance between adjacent ribs of the plurality of ribs decreases in a direction toward the outlet pipe.  
The patent application to KATO (‘623) teaches a very similar air cleaner 10 (see fig. 1-3), wherein the air cleaner 10 comprises a plurality of ribs (see the ribs provided on the underside of the top wall 54 of the cap 50; see fig. 3 and 11), and an outlet pipe (56, 68, 63; see fig. 1-3, 5, 8-9 & 11). KATO (‘623) further clearly teaches that wherein a distance (see figure 11) between adjacent ribs of the plurality of ribs decreases in a direction toward the outlet pipe 56.  
Thus it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the plurality of ribs of the air cleaner of SUDOU (‘402), such that the a distance between adjacent ribs of the plurality of ribs decreases in a direction toward the outlet pipe, as clearly suggested and taught by KATO (‘623), in order to further reduce the turbulence of air flow flowing through the air intake passage of the air cleaner (see par. 0013). 
Re claim 2, SUDOU (‘402), as modified by KATO (‘623), teaches the invention as essentially claimed. SUDOU further teaches wherein the plurality of ribs 20 (see fig. 1 of SUDOU) are provided integrally with the clean-side portion 15 of the housing 11.  
Re claim 3, SUDOU (‘402), as modified by KATO (‘623), further teaches wherein the plurality of ribs 20 (see fig. 3 & 11 of KATO) extend symmetrically with respect to an axis of the outlet pipe 56.  
Re claims 4 and 13-14, SUDOU (‘402), as modified by KATO (‘623), further teaches wherein a respective end portion of each of the plurality of ribs 20 (see fig. 1 of SUDOU), which is disposed adjacent to the outlet pipe 18, protrudes from the inner surface (13a) of the clean-side portion 15 of the housing 11 in a direction away from the outlet pipe 18.  
Re claims 5-6, SUDOU (‘402), as modified by KATO (‘623), further wherein the air flow sensor 40 (see fig. 1 of SUDOU) is coupled to the outlet pipe 18, and wherein the air flow sensor 40 projects into an outlet channel (18a-18b) defined by the outlet pipe 18.  
Re claims 7-8, the modified SUDOU further teaches wherein: the housing 11 (see fig. 1 of SUDOU) includes a dust-side portion 14, and the dust-side portion 14 of the housing 11 and the clean-side portion 15 of the housing 11 are coupled to one another and collectively define the inner space (fig. 1), and wherein the filter element 30 is arranged between the dust-side portion 14 of the housing 11 and the clean-side portion 15 of the housing 11 (see fig. 1).  
Re claim 9, the modified SUDOU also teaches wherein a respective end face (20a1, 20b1, 20c1; see fig. 2) of each of the plurality of ribs 20 is disposed adjacent to the outlet pipe18  and extends toward the filter element 30 (see fig. 1-2). 
Re claim 10, SUDOU (‘402), as modified by KATO (‘623), further teaches wherein a respective end face of each of the plurality of ribs (see fig. 3 and 11 of KATO) is disposed adjacent to and faces the filter element (see filter 80 of KATO).  
Re claim 11, the modified SUDOU further teaches in figure 1 wherein: each of the plurality of ribs has a respective first end face (20a1, 20b1, 20c1) disposed adjacent to the outlet pipe 18 (of SUDOU) and a respective second end face (see fig. 3 & 11 of KATO) disposed adjacent to the filter element 80 (of KATO); the respective first end face (20a1, 20b1, 20c1) extends toward the filter element; and6Application No. Not Yet AssignedDocket No.: 66814-1135Amendment dated December 1, 2020First Preliminary Amendment the respective second end face faces the filter element. Note, either ribs 20 of SUDOU or ribs (fig. 11) of KATO have respective second end face that faces the filter element.   
Re claim 12, the modified SUDOU further teaches wherein the plurality of ribs (see figures 3 & 11 of KATO) extend symmetrically with respect to an axis of the outlet pipe 56 (or 18 of SUDOU).  
Re claims 15-17, the claim(s) is/are commensurate in scope with claim(s) 1 & 5-6, and is/are rejected for the same reasons as set forth above. 
Re claim 18, the claim(s) is/are commensurate in scope with claim(s) 11 & 13-14, and is/are rejected for the same reasons as set forth above. 
Re claim 19, the modified SUDOU further teaches wherein: the clean-side housing 20 (see fig. 3 & 11 of ) has a second inner surface (see 52; fig. 3) extending transversely to the 
Re claim 20, the modified SUDOU further teaches wherein the plurality of ribs (see fig. 11 of KATO) extend symmetrically with respect to a central longitudinal axis of the outlet pipe (56 of KATO or 18 of SUDOU).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior arts made of record all teach very similar air cleaners having a plurality of ribs provided in the clean-air side of the housing of the air cleaner, wherein the ribs extended either toward air filter or the outlet. Several other prior arts also show air flow sensor provided at the outlet pipe of the air cleaner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747